nn |

MINISTERE DE L'URBANISME REPUBLIQUE DU CAMEROUN
ET DE L'HABITAT Paix-Travail-Patrie

DU CENTRE
ane NTUI, le
DELEGATION DEPARTEMENTALE
DU MBAM ET KIM .
nu ne OZ Jamsminumpronmxisoc
SERVICE DEPARTEMENTAL DU
CADASTRE

ATTESTATION DE MESURE DE SUPERFICIE

Reperage Situation de la concession : UFA 08 009
Département du Mbam et Kim
Arrondisement de Yoko

Carte de référence : 1/200.0008 ISH YOKO
Feuille NB-33-VII

DEFINITION DES LIMITES DE LA CONCESSION

Le point de repère R se trouve à la traversée de la rivière Tomnan sur la route
Ngouetou-Ngandou. Du point R, suivre la rivière Tomnan en amont sur 3 Km pour
atteindre le point À de base, situé à la confluence de cette rivière avec un cours d'eau
non dénommé.

Au sud :

- Du point À, suivre la rivière Tomnan en amont sur une distance de 4,435 Km
pour retrouver le point B ;

- Du point B suivre la droite de gisement 261 degrés sur une distance de 4 061
Km pour retrouver le point €; 1

À l'Ouest :

Km pour retrouver le point D ;
Au Nord :
ÿ.

- Du point D, suivre la droite de gisement 76 degrés suri
4,264Km pour retrouver le point E ; À

- Du point E, suivre la droîte de gisement 130 degrés sur une distance de 2, 366
Km pour retrouver le point F;

- Du point F, suivre la droite de gisement 96 degrés sur une distance de 5, 224
Km pour retrouver le point G;

- Du point 6, suivre la droîte de gisement 79 degrés sur une distance de 6,095
Km pour retrouver le point H;

- Du point H, suivre la droîte de gisement 100 degrés sur une distance de 4,194
Km pour retrouver le point I;

A l'Est :

- Du point I, suivre la droite de gisement 162 degrés sur une distance de 3,164
Km pour retrouver le point J :

- Du point J, suivre la droite de gisement 170 degrés sur une distance de 3,116

Km pour retrouver le point K, situé sur un cours d'eau non dénommé, affluent de la
rivière Foufouing :

- Du point K, suivre cet affluent en aval jusqu'à sa confluence avec Foufouing,
d'où le point L ;

- Du point L, suivre la droite de gisement 199 degrés sur une distance de 4 446
Km pour retrouver le point M, situé sur un affluent non dénommé de Mbimbim ;

- Du point M, suivre cet affluent en aval jusqu'à sa confluence avec Mbimbim,
puis Mbimbim en amont sur 2,4 Km pour retrouver le point N';

- Du point N suivre la droite de gisement 230 degrés sur une distance de 1,711
Km pour retrouver le point O, situé sur un affluent de la rivière Metshion ;

- Du point O, suivre cet affluent en aval jusqu'à sa confluence avec Metshion,
d'où le point P;

- Du point P, suivre la droite de gisement 205 degrés sur une distance de 7,771
Km pour retrouver le point Q :

- Du point Q, suivre la droite de gisement 210 degrés sur une distance de 3,108
Km pour rejoindre le point A dit de base.

La zone ainsi circonscrite et évaluée à au Logiciel MAP INFO 5.1 couvre une
superficie de 49 640 (quarante neuf mille

La présente attestation est délivrée

NB: Cette définition de concession
n'est valable que si elle est juxtaposée à
une carie qui porte notre timbre officiel

